Citation Nr: 9902949	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  96-41 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for low back strain with 
degenerative changes and muscle spasms, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
September 1992.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

This appeal originally included the issues of entitlement to 
increased ratings for hypertension and asthma.  In statements 
dated in September 1997 and August 1998, respectively, the 
veteran withdrew these claims. 

For consistency and economy, the Board employs the term "low 
back disability" to represent the service-connected low back 
strain with degenerative changes and muscle spasms.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's low back disability is manifested by 
complaints of pain; there is full range of motion, and no 
objective clinical evidence of postural abnormalities, fixed 
deformities, or neurological involvement.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for low 
back strain with degenerative changes and muscle spasms have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§  4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, the RO, in a June 1993 rating decision, granted 
service connection for a low back disability and assigned a 
20 percent disability evaluation.  This award was based, 
primarily, on the service medical records, which noted an 
impression of back strain, and a report of VA examination in 
April 1993, which included X-ray findings of minimal 
degenerative changes involving the lumbar spine.  

In September 1995, the veteran sought an increased rating for 
his service-connected low back disability.  

VA treatment records dated from April 1995 to September 1997 
show that in November 1996 the veteran complained of low back 
pain.  She indicated that it sometimes took her 30 minutes to 
get up because the pain was so bad. 

At her September 1997 hearing, the veteran testified that she 
currently took medication for back pain and muscle spasms 
each day.  She also stated that her low back pain radiated 
downward into both lower extremities as far as into the 
calves and ankles.  See September 1997 hearing transcript.  

On VA examination in March 1998, the veteran complained of 
back pain that lasted for 2 or 3 hours every day.  There was 
morning stiffness present.  She denied any weakness and 
stated that there was no history of fatigability or lack of 
endurance.  The back pain was not continuous, but continual 
and was worse during cold weather.  She took capsaicin, a 
topical cream, for back pain.  She also took Tylenol.  She 
indicated that there was no further impairment of motion or 
function on flare-up, except pain.  On physical examination, 
the veteran did not complain of pain on motion except when 
she bent forward to touch her toes with her fingers.  
Otherwise, the pain was minimal, localized to the back, but 
it did not impair.  There was a full range of motion.  

The examiner noted that there was no additional limitation of 
motion or function due to pain.  There were no postural 
abnormalities or fixed deformity.  "Musculoskeletal" of the 
back was normal.  There were no neurological abnormalities.  
The diagnosis was chronic lumbar strain, with minimal 
limitation of motion.  

Criteria

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The RO has rated the veteran's low back disability as 20 
percent disabling under Diagnostic Codes 5003-5295.  In 
addition, the Board will consider Diagnostic Codes 5292 and 
5293, based on limitation of motion of the lumbar spine and 
intervertebral disc syndrome.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  A 40 
percent evaluation requires severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.

A 10 percent evaluation is warranted for mild intervertebral 
disc syndrome.  A 20 percent evaluation requires moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.

A 10 percent evaluation is warranted for lumbosacral strain 
where there is characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295. 

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).



When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).


Analysis

Initially, the Board finds that the appellant's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

In reviewing the most recent examination report, the clinical 
evidence shows that while the veteran complained of pain on 
bending forward she had full range of motion of the back.  
Thus, in the Board's judgment, when the disability is 
considered in light of the schedular criteria based on 
limitation of motion of the lumbar spine, there is simply no 
basis for an assignment of a rating greater than 20 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

When considering the disability under the criteria for 
lumbosacral strain, the Board does not find listing of the 
spine, positive Goldthwait's sign, limitation of forward 
bending in the standing position which can be considered to 
be more nearly marked in degree or abnormal mobility on 
forced motion.  

Similarly, the Board finds that the probative medical 
evidence does not show that the veteran currently suffers 
from severe intervertebral disc syndrome with recurrent 
attacks with intermittent relief such as would warrant a 40 
percent rating under Diagnostic Code 5293 or 5295.  In fact, 
there were no neurological abnormalities noted on the March 
1998 VA examination.  

Accordingly, after reviewing the disability in relation to 
its history and considering the present disability picture, 
the Board is unable to conclude that the current 
symptomatology equates to or approximates the criteria for a 
40 percent rating under Diagnostic Codes 5292, 5293 or 5295.  
Rather, the Board finds that the clinically documented 
findings are entirely consistent with the currently assigned 
20 percent rating.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or her representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board finds no provision upon which to assign a higher 
disability evaluation.  The Board recognizes that there are 
situations in which the application of 38 C.F.R. §§ 4.40, 
4.45, or 4.59 is warranted in order to evaluate the existence 
of any functional loss due to pain, or any weakened movement, 
excess fatigability, incoordination, or pain on movement of 
the veteran's joints when the rating code under which the 
veteran is rated does not contemplate these factors.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The VA examiner who conducted the March 1998 examination 
specifically noted that the veteran did not have any 
additional limitation of motion or function due to pain.  In 
addition, the veteran, herself, denied having any 
fatigability or lack of endurance as a result of her low back 
disability.  Thus, the Board finds that the criteria under 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for 
a higher rating.  






The appellant's low back disability has not rendered her 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards, thereby precluding a grant of 
entitlement to an increased evaluation on an extraschedular 
basis.  38 C.F.R. § 3.321(b)(1).  No question has been 
presented as to which of two evaluations would more properly 
classify the severity of the appellant's low back disability.  
38 C.F.R. § 4.7.

For the foregoing reasons, the Board concludes that the 
record does not support a grant of entitlement to an 
increased evaluation for low back strain with degenerative 
changes and muscle spasms with application of pertinent 
governing criteria.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5292, 5293, 5295.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to an increased rating for low back strain with 
degenerative changes and muscle spasms is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 9 -


